DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.
 
Acknowledgements
1. The Applicant’s amendment filed on January 6, 2021 is hereby acknowledged. Claims 1-5, 7-14, and 16-22 have been examined.  


Response to Arguments
Page 9 of 15 
Claim rejections under 35 U.S.C. § 101
Applicant puts forth three arguments with respect to the Examiner’s rejection under 35 U.S.C. § 101 of claims 1–5, 7–14, and 16–22. First, the claims second, the claims recite a specific practical application; and third, the claims recite specific improvements in computer-related functionality. For the reasons set forth below, the Examiner is not persuaded by the first argument but is persuaded by the second two. 
For Applicant’s first argument, the claims are not directed to an abstract idea, Applicant asserts that the claims are related to content streaming and “tie the claims to enabling content streaming from storage devices that cannot be performed by a mental process in the human mind nor merely organizing human activity.” Reply 14. While the Examiner notes that allowing streaming is a result of Applicant’s invention as set forth in claims 1, 8, and 14, it is the Examiner’s opinion that the claims are directed “transferring the subset of digital multimedia rights to the destination end user.” See Reply 14. Transferring digital multimedia rights is a legal interaction and, accordingly, a method of organizing human activity. 
For Applicant’s second argument, the claims recite a specific practical application, Applicant asserts that “the additional elements recite a specific practical application of enabling streaming of content that was previously recorded in a storage device.” Reply 15. The Examiner agrees. Apart from the judicial exception Applicant’s claims include additional elements such as proximity detection features that allow for the automatic transfer of digital multimedia rights. transferring the subset of digital multimedia rights into a practical application. The technology does serve merely to apply the judicial exception with technology; rather, it is integral in affecting the automatic transfer of rights. Accordingly, the Examiner is convinced that the claims recite a practical application. 
For Applicant’s third argument, the claims recite specific improvements in computer-related functionality, Applicant asserts that the combination of digital elements: 
automatically transfer[] the subset of digital multimedia rights to the destination end user device enables the destination end user device to access content via streaming that is stored at a storage device and enables presenting the content at the destination end user device, wherein the storage device is remote from the source end user device, wherein the storage device is remote from the source end user device and the destination end user device, and wherein the content is previously recorded and stored according to user input. 
Reply 16. Again, Applicant’s invention includes technology that causes the automatic transfer of digital multimedia rights. While maybe this is not necessarily a technological problem, Applicant’s invention nevertheless affects the way technology operates. The digital multimedia 
Accordingly, the Examiner withdraws the rejection under 35 U.S.C. § 101.

Claim rejections under 35 U.S.C. § 112(b)
Applicant argues that the Examiner’s rejection under 35 U.S.C. § 112(b) of claims 1–5, 7–14, and 16–22 is improper because “the meaning of canceling a transfer is definite in light of the specification. Applicant points to paragraphs 17 and 30 of the specification to show that when the digital rights transfer is cancelled the rights are restored “as they existed before the transfer.” But this does not foreclose the issue with cancelling a transfer. Nevertheless, the Examiner appreciates that Applicant’s amendment makes clear that what is being is canceled is not the transfer of rights but the rights themselves. Accordingly, in light of Applicant’s amendments, the Examiner withdraws the 112(b) rejection. 

Claim rejections under 35 U.S.C. § 103
Regarding the 103 rejections, Applicant essentially recites what is found in the amended claims 1, 8, and 14 and asserts that Elazar, or in the alternative Camp, fails to teach the amended portions. Because the Examiner maps Elazar and Camp to Applicant’s amended claims, the Examiner does not directly respond to these arguments here. Instead, the Examiner respectfully submits that Elazar in view of Camp teaches Applicant’s amended claims as demonstrated in the mappings below. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1-5, 7-14, and 16-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elazar et al. (US Patent 8,839,005) in view of Camp  (US Patent Application Publication 2007/0113081).


6. As per claim 1, 8, and 14
Claims 1, 8, and 14 are Applicant’s independent claims. Claim 1 recites a system, claim 8 a method, and claim 14 an article of manufacture. But apart from those differences, claims 1, 8, and 14 recite the same limitations. Accordingly, the Examiner addresses claim 1 as representative of claims 8 and 14. 
Elazar et al. discloses: 
A device, comprising: Elazar, Fig 1, unit 13.
a processing system including a processor; and Elazar, Fig 2, unit 41.
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: Elazar, Fig 2, unit 43.
identifying, among a set of digital multimedia rights associated with a source end user of a source end user device but not associated with a destination end user of a destination end user device, Elazar, col. 3, ll. 30–44 (explaining that prior to purchase destination user is not “associated” with the license terms or DRM data), a subset of digital multimedia rights, Elazar, col. 8, ll 10–30 (explaining that the policy manager determines access rights), the subset of digital multimedia rights comprising digital multimedia rights to be transferred from the source end user device to the destination end user device according to a user selection provided to the source end user device; Elazar, col. 9, ll. 29–64 
providing a network originated message to the destination end user device, wherein the network originated message comprises an offer to transfer the subset of digital multimedia rights to the destination end user device; See, e.g., Elazar, col. 9, ll. 40–51 (demonstrating that the seller’s offer is found on the website and that the “price and terms of sale are construed as a ‘message’”); see also id. Fig. 6. 
based on a message received from the destination end user device, detecting an acceptance of the offer; Elazar, col. 9, ll. 45–51 (describing how sellers transmit content to buyers); see also id. Fig. 6. 
wherein the automatically transferring the subset of digital multimedia rights comprises removing, from an end user profile associated with the source end user, digital rights grants for the subset of digital multimedia rights,
wherein the automatically transferring the subset of digital multimedia rights to the destination end user device enables the destination end user device to access content via streaming that is stored at a storage device and enables presenting the content at the destination end user device,Appln. No 16/294,203 Docket No. 2009-1122 Con 1_7785-1694-02Elazar discloses a DRM device on which “any type of data that a user may want to access or use may be stored as content in the DRM device.” Elazar, col. 7, ll. 5–7. Elazar discloses that “[l]icense data are usually downloaded as part of the downloading the content, to establish restrictions on the use of the accompanying content” and explains that “[e]xamples of license restrictions include dates or ties that access to the content is permitted, a date that the license terminates, conditions for continuing the license in force and whether the content may be transferred to another DRM device.” Elazar, col. 7, ll. 15–21. 
Elazar does not teach but Camp teaches: 
automatically transferring the subset of digital multimedia rights to the destination end user device according to a determination that the source end user device has moved into physical proximity to an end user device physical location associated with the destination end user 
. . . . 
subsequent to the automatically transferring the subset of digital multimedia rights to the destination end user device, determining that the source end user device has moved out of the physical proximity to the end user device physical location; 
responsive to the determining that the source end user device has moved out of the physical proximity to the end user device physical location, automatically withdrawing ; and Camp discloses that “[w]hen the primary and secondary devices are no longer close enough to one another, the DRM lockcout on the primary device is enabled again in block 495.” Camp, [0029]. 
restoring particular digital multimedia rights of the destination end user device to a state that existed before the automatically transferring occurred Camp discloses that “a security feature monitors the link established between the portable mobile communications device and 

The Examiner has not mapped Applicant’s amended limitation: wherein the storage device is remote from the source end user device and the destination end user device, and wherein the content is previously recorded and stored according to user input. The limitation is a wherein clause depending from “automatically transferring the subset of digital multimedia rights,” but the limitation narrows the structure of the storage device not the method for “automatically transferring the subset of digital multimedia rights.” Accordingly, the limitation does not add patentable weight to the claim. Nevertheless, were the Examiner to have mapped this limitation, the Examiner would have cited Elazar’s disclosure that its “DRM device is implemented in the form of a memory card or flash device that is removable from the digital appliance,” Elazar, col. 6 ll. 11–12, and that “any type of data that a user may want to access or use may be stored as content in the DRM device.” Elazar, col. 7 ll. 5–7. And though Elazar’s storage is device is “removable” and not expressly remote, the Examiner would have argued that plugging in the device versus remotely connecting would not be a patentable 
It would be obvious to one having ordinary skill in the art at the time of the invention to combine Elazar et al.’s method with Camp’s teaching in order to allow user flexibility using the content with a secondary device within proximity of the first device, where the secondary device possesses better playback characteristics than the portable mobile communications device such as, for instance, a stereo system for music or a television for video content (Camp; paragraph 3)

7. As per claims 2 and 17, 
Elazar et al. in view of Camp discloses the device of claim 1,
wherein the automatically transferring the subset of digital multimedia rights comprises adjusting an end user profile associated with the destination end user.  (Elazar et al.; Column 11, lines 17-37 [license data is maintained by a authority server, which maintains license data, owner data and “adjusted” based on transfer of rights])

8. As per claims 3 and 18, 
Elazar et al. in view of Camp et al. discloses the device of claim 2,
wherein the automatically transferring the subset of digital multimedia rights comprises:( Elazar et al.; Column 9, lines 52-64) and adding, to the end user profile 

9. As per claims 4 and 19, 
Elazar et al. in view of Camp discloses the device of claim 1,
the operations further comprising sending an inter carrier transfer data token to an inter carrier token server responsive to a determination that a carrier for the destination end user differs from a carrier for the source end user.  (Elazar et al.; Figure 9 [DRM device 1 and DRM device 2 communicate via a license server, – Examine notes that at paragraph 22 of the Applicant’s specification the applicant states different “carriers” are associated with different service providers, Examiner submits that it would be obvious to one of ordinary skill in the art at the time of the invention that DRM device one and DRM device 2 of Elezar et al. could be connected to a network via different service providers {e.g. separate internet services }])

10. As per claim 5  and 20, 
Elazar et al. in view of Camp et al. discloses the device of claim 4,
wherein the inter carrier transfer data token comprises data indicating the source end user, the carrier for the source end user, the subset of digital multimedia 

11. As per claim 7  and 16, 
Elazar et al. in view of Camp et al. discloses the device of claim 1,
wherein the source end user device is a mobile device and the destination end user device is a set top box. (Camp; paragraph 3,12, 22) 


13. As per claim 9, 
Elazar et al. in view in view of Camp  discloses the method of claim 8, 
further comprising sending an inter carrier transfer data token to an inter carrier token server responsive to a determination, by the processing system, that a carrier for the destination end user differs from a carrier for the source end user.   (Elazar et al.; Figure 9 [DRM device 1 and DRM device 2 communicate via a license server, it would have been obvious to one of ordinary skill in the art at the time of the invention the DRM device 1 and DRM device 2 could be on different networks.])

14. As per claim 10 , 

 wherein the inter carrier transfer data token comprises data indicating the source end user, the carrier for the source end user, the subset of digital multimedia rights, and the destination end user.  
 (Elazar et al.; Figure 3, [Examiner notes that the content of the token is merely data and does not distinguish the claim over the prior art record])

15. As per claim 11, 
Elazar et al. in view of Camp et al. discloses the  method of claim 8, 
wherein the source end user device is a mobile device and the destination end user device is a set top box.  (Camp, paragraph 3,12, 22)  

16. As per claim 12, 
Elazar et al. in view of Camp discloses the method of claim 8,
 wherein the automatically transferring the subset of digital multimedia rights comprises adjusting an end user profile associated with the destination end user.   (Elazar et al.; Column 11, lines 17-37 [license data is maintained by a authority server, which maintains license data, owner data and “adjusted” based on transfer of rights]


Elazar et al. in view of Camp et al. discloses the  method of claim 12,
wherein the automatically transferring the subset of digital multimedia rights comprises: adding, to the end user profile associated with the destination end user, the digital rights grants for the subset of digital multimedia rights.
( Elazar et al.; Column 9, lines 52-64) and adding, to the end user profile associated with the destination end user, the digital rights grants for the subset of digital multimedia rights. (Elazar et al.; Column 10, lines 46-55) 

18. As per claim 21, 
Elazar et al. in view of Camp et al. discloses the device of claim 1, wherein the operations further comprise identifying the subset of digital multimedia rights based on a request message received from the source end user device.  (Camp; Column 8, lines 10-30 [policy manager determines access rights  ])

19. As per claim 22, Elazar et al. in view of Camp et al. discloses the method of claim 8,
 wherein the operations further comprise identifying, by the processing system, the subset of digital multimedia rights based on a request message 

Conclusion
20. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ljung et al. US 2008/0027868  discloses transferring digital rights management (abstract).
Manning et al. US 2011/0179500  discloses sharing electronic content including specifying digital rights (abstract).
Mashinsky US 2008/0228578  discloses distributing digital content as well as transferring the digital rights (abstract).
                                                                                                                                                                                                     


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 




/Z.M.C./           Examiner, Art Unit 3685                                                                                                                                                                                             
/PATRICK MCATEE/           Supervisory Patent Examiner, Art Unit 3685